           Case 4:20-mj-03003-N/A-LAB Document 3 Filed 09/15/20 Page 1 of 2
                                                                   FILED                                   LODGED


                            IN THE UNITED STATES DISTRICT COURT                       Sep 15 2020
                                FOR THE DISTRICT OF ARIZONA                              CLERK U.S. DISTRICT COURT
                                                                                            DISTRICT OF ARIZONA
    UNITED STATES OF AMERICA                        )
                                                    )       MAGISTRATE JUDGE'S DOCKET
                            v.                      )       NUMBER.Q O -e&x)3 {Y[S - (                U\'&)
                                                    )              ,
    Nathan M. Freddy,                               )       ORDER SPECIFYING METHODS AND

    _____________           Defendant.              )
                                                    )
                                                              CONDITIONS OF RELEASE


             IT IS HEREBY ORDERED that the above-named defendant be released on the following
    checked conditions:
    ~ The defendant promises to appear at all proceedings as required and to surrender for service of any
        sentence imposed.
    ~ The defendant shall not commit any federal, state or local crime.
    ~ The defendant shall immediately advise the court, defense counsel and U.S. Attorney in
        writing before any change in address/telephone number.
    • The defendant shall:
        • maintain or actively seek verifiable employment and provide proof of such to Pretrial
            Services.
        D abide by the following restrictions on his personal associations, place of abode, or travel:
            Defendant shall not travel outside the State of Arizona, unless court permission is granted to
             travel elsewhere.
        • avoid all contact with the following named persons. who are considered either alleged
            victims or potential witnesses: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        D report on a regular basis to the following agency: PRETRIAL SERVICES AS DIRECTED
           (520) 205-4350
        • comply with the following·curfew: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    • The defendant is placed in the custody of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    • The defendant shall surrender all passports and visas to the Court and shall not apply for any
        other passports.
    • The defendant shall not possess any firearm, destructive device, or other dangerous weapon.
    • The defendant shall participate in (drug) (alcohol) (psychiatric) counseling, and submit to drug
        testing. as directed by Pretrial Services.
    • The defendant shall refrain from any use of alcohol and any use or unlawful possession of a narcotic
        drug and other controlled substances defined in 21 USC 802 unless prescribed by a licensed medical
        practitioner. The defendant shall submit to drug and/or alcohol treatment, not limited to urine drug
        testing and breathalyzer tests, at the discretion of Pretrial Services. The defendant shall make a
        copayment directly to the agency contracted by Pretrial Services to provide any required counseling
        or drug testing, in an amount to be determined by Pretrial Services, not to exceed the total cost of
        services rendered, each month until these services are terminated.
    • The defendant shall enroll in an intensive substance abuse program within 30 days and provide proof
      of such to Pretrial Services.

    D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
I
       Case 4:20-mj-03003-N/A-LAB Document 3 Filed 09/15/20 Page 2 of 2



     APPEARANCE AND PENALTIES

    IT IS FURTHER ORDERED that the defendant shall appear:

Before the Hon. Leslie A. Bowman at the Evo A. DeConcini U.S. Courthouse, 405 W. Congress,
Tucson, Arizona for Status Conference on 10/15/2020 at 11 :00 AM in Courtroom TBA and at such
other places and time as the United States Magistrate Judge or Court may order or direct.

If the defendant violates any condition of his/her release, a warrant for his/her arrest will issue
immediately. After arrest, the terms and conditions of any further release will be redetermined.

If the defendant fails to appear before any court or judicial officer as required, an additional criminal case
may be instituted against him/her. If the failure to appear is in connection with a misdemeanor, or while
awaiting sentence, or pending appeal or certiorari after conviction, the penalty is a fine of not more than
the maximum provided for the misdemeanor or imprisonment for not more than one year, or both.

                              ACKNOWLEDGMENT BY DEFENDANT

I, the undersigned defendant, understand the methods and conditions of my release which have been
checked above and the penalties and forfeitures applicable in the event I violated any condition or fail to
appear as required.

I agree to comply fully with each of the obligations imposed on my release and to notify the Magistrate
Judge or Court promptly in the event I change the address indicated below.




                                            Home Telephone Number/ Work Telephone Number

RELEASE ORDERED:


                                                                               Date: September 15. 2020
· Leslie A. Bowman
  U.S. MAGISTRATE JUDGE
